DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 26, 2021 has been entered.

Response to Remarks

3.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 10/26/20, have been withdrawn due to proper amendments and/or persuasive arguments.

EXAMINER’S AMENDMENT
4.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
in claim 23, line 3 replace the terms “a second beam” with “the second beam”; and
 claim 25, line 3 replace the terms “a second beam” with “the second beam”.

Reason for Allowance
5.	Regarding claims 1, 21 and 27, prior art of record fails to disclose the amended portions field on 01/26/21.
	Therefore, regarding claims 1-8 and 21-32 (renumbered as 1-20) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633